DETAILED ACTION
This action is responsive to the application No. 17/248,258 filed on January 15, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the group I invention and Species 2 reading on Fig. 6 in the reply filed on 09/28/2022 is acknowledged.  Accordingly, pending in this Office action are claims 1-7, 15-17, 19, 20, and newly added claims 21-28.25 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 21-26, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ootani (US 2022/0199668).

Regarding Claim 1, Ootani (see, e.g., Figs. 1, 20 and Annotated Fig. 20), teaches a pixel array 3 (see, e.g., par. 0060), comprising:
a plurality of pixel sensors 41/42 (see, e.g., par. 0072);
a grid structure 49 between the plurality of pixel sensors 41/42 (see, e.g., par. 0076); and
a metal shielding structure 151, over the grid structure 49, configured to prevent at least a portion of optical crosstalk between adjacent pixel sensors 41/42 of the plurality of pixel sensors 41/42 (see, e.g., par. 0220),
wherein:
the metal shielding structure 151 includes extension regions ER that extend from the grid structure 49 and over at least a portion of the plurality of pixel sensors 41/42 (see, e.g., Fig. 21, pars. 0222-0223).  

Regarding Claim 2, Ootani teaches all aspects of claim 1.  Ootani (see, e.g., Figs. 1, 20 and Annotated Fig. 20), teaches that the grid structure 49 comprises a metal layer above an oxide layer 64 included in the pixel array 3 (see, e.g., pars. 0072, 0080).  

Regarding Claim 3, Ootani teaches all aspects of claim 1.  Ootani (see, e.g., Figs. 1, 20 and Annotated Fig. 20), teaches a plurality of color filter regions 51 in a plurality of openings formed by the grid structure 49 (see, e.g., par. 0073).  

Regarding Claim 4, Ootani teaches all aspects of claim 3.  Ootani (see, e.g., Figs. 1, 20 and Annotated Fig. 20), teaches a passivation layer 152 between the plurality of color filter regions 51 and the metal shielding structure 151 (see, e.g., par. 0220).

Regarding Claim 5, Ootani teaches all aspects of claim 1.  Ootani (see, e.g., Figs. 1, 20 and Annotated Fig. 20), teaches that the metal shielding structure 151 includes a material comprising at least one of: tungsten (W), copper (Cu), aluminum (Al), cobalt (Co), nickel (Ni), titanium (Ti), or titanium nitride (TiN) (see, e.g., par. 0220).  

Regarding Claim 6, Ootani teaches all aspects of claim 1.  Ootani (see, e.g., Figs. 1, 20 and Annotated Fig. 20), teaches that a dielectric constant of the metal shielding structure 151 is greater than approximately 3.9 (see, e.g., par. 0220).

Regarding Claim 21, Ootani (see, e.g., Figs. 1, 20 and Annotated Fig. 20), teaches a pixel array 3 (see, e.g., par. 0060), comprising:
a plurality of pixel sensors 41/42 (see, e.g., par. 0072);
a grid structure 49 between the plurality of pixel sensors 41/42 (see, e.g., par. 0076); and
a metal shielding structure 151, over the grid structure 49, configured to prevent at least a portion of optical crosstalk between adjacent pixel sensors 41/42 of the plurality of pixel sensors 41/42 (see, e.g., Fig. 21, pars. 0222-0223).  

Regarding Claim 22, Ootani teaches all aspects of claim 21.  Ootani (see, e.g., Figs. 1, 20 and Annotated Fig. 20), teaches that the grid structure 49 comprises a metal layer above an oxide layer 64 included in the pixel array 3 (see, e.g., pars. 0072, 0080). 

Regarding Claim 23, Ootani teaches all aspects of claim 21.  Ootani (see, e.g., Figs. 1, 20 and Annotated Fig. 20), teaches a plurality of color filter regions 51 in a plurality of openings formed by the grid structure 49 (see, e.g., par. 0073).  

Regarding Claim 24, Ootani teaches all aspects of claim 23.  Ootani (see, e.g., Figs. 1, 20 and Annotated Fig. 20), teaches a passivation layer 152 between the plurality of color filter regions 51 and the metal shielding structure 151 (see, e.g., par. 0220).

Regarding Claim 25, Ootani teaches all aspects of claim 21.  Ootani (see, e.g., Figs. 1, 20 and Annotated Fig. 20), teaches that the metal shielding structure 151 includes a material comprising at least one of: tungsten (W), copper (Cu), aluminum (Al), cobalt (Co), nickel (Ni), titanium (Ti), or titanium nitride (TiN) (see, e.g., par. 0220).  

Regarding Claim 26, Ootani teaches all aspects of claim 21.  Ootani (see, e.g., Figs. 1, 20 and Annotated Fig. 20), teaches that a dielectric constant of the metal shielding structure 151 is greater than approximately 3.9 (see, e.g., par. 0220).  


    PNG
    media_image1.png
    504
    592
    media_image1.png
    Greyscale
Regarding Claim 28, Ootani teaches all aspects of claim 21.  Ootani (see, e.g., Figs. 1, 20 and Annotated Fig. 20), teaches the pixel array 3 is part of an image sensor 1 (see, e.g., par. 0060).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ootani (US 2022/0199668) in view of Kitano (US 2022/0336504).

Regarding Claim 15, Ootani (see, e.g., Figs. 1, 20 and Annotated Fig. 20), teaches an image sensor 1 (see, e.g., par. 0060), comprising:
a periphery region (see, e.g., Fig. 1, par. 0060); and
a pixel array 3, adjacent to the periphery region (see, e.g., par. 0060), comprising:
a plurality of pixel sensors 2 each including a respective photodiode 41/42 of a plurality of photodiodes 41/42 (see, e.g., pars. 0070-0072);
an isolation structure 54 between the plurality of photodiodes 41/42 (see, e.g., par. 0080);
an oxide layer 55 in the isolation structure 54 and over the plurality of photodiodes 41/42 (see, e.g., par. 0080);
a grid structure 49 over the isolation structure 54 (see, e.g., par. 0076); and
a metal shielding structure 151 over the grid structure 49 and over the isolation structure 54 (see, e.g., par. 0220),
wherein
the metal shielding structure 151 includes extension regions ER adjacent to the grid structure 49 and over at least a portion of an area of the plurality of photodiodes 41/42 (see, e.g., Fig. 21, pars. 0222-0223).  
Ootani is silent with respect to the claim limitations that the image sensor comprises a bonding pad region and a periphery region adjacent to the bonding pad region.
Kitano (see, e.g., Fig. 1), in similar image sensor devices to those of Ootani, on the other hand, teaches that the image sensor comprises a pixel array unit 2A including a plurality of pixels 3 on a two-dimensional plane, a bonding pad region 2C and a periphery region 2B adjacent to the bonding pad region 2C.  In the pad region 2C, a plurality of electrode pads 4 is aligned along each side of the plane of the sensor chip 2.  The electrode pads 4 are used for electrically connecting the sensor chip 2 to an external device and a bias voltage application unit 5 and other circuit units are disposed in the peripheral region 2B to apply a bias voltage to each pixel of the plurality of pixels 3 disposed in the pixel array unit 2A (see, e.g., pars. 0051-0054).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Ootani’s device, a bonding region and a periphery region adjacent to the bonding region, as taught by Kitano, to electrically connect the sensor chip to an external device and to apply a bias voltage to each pixel of the plurality of pixels disposed in the pixel array unit, as well as to have other circuit units disposed in the peripheral region.

Regarding Claim 16, Ootani and Kitano teach all aspects of claim 15.  Ootani does not show that the extension regions are included over approximately 1/10 to approximately 1/7 of an area of a photodiode of the plurality of photodiodes.  
However, this claim limitation is merely considered a change in the length of the extension regions ER in Ootani’s device.  The specific claimed length, absent any criticality, are only considered to be an obvious modification of the length of the extension regions ER in Ootani’s device, as the courts have held that changes in length without any criticality, are within the level of skill in the art.  According to the courts, a particular length is nothing more than one among numerous lengths that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed lengths, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed lengths in Ootani’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed lengths or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen length or upon another variable recited in a claim, the applicant must show that the chosen lengths are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 17, Ootani and Kitano teach all aspects of claim 15.  Ootani (see, e.g., Figs. 1, 20 and Annotated Fig. 20), teaches that the grid structure comprises:
a metal layer 49;
a first dielectric layer 151 on the metal layer 49; and
a second dielectric layer 152 on the first dielectric layer 151 (see, e.g., par. 0220).  

Regarding Claim 20, Ootani and Kitano teach all aspects of claim 15.  Ootani (see, e.g., Figs. 1, 20 and Annotated Fig. 20), teaches that the metal shielding structure 151 includes a material having a reflection rate that is greater relative to a reflection rate of silicon dioxide (SiO2) (see, e.g., par. 0220).

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ootani (US 2022/0199668).

Regarding Claims 7 and 27, Ootani teaches all aspects of claims 1 and 21.  Ootani does not show that a length of the extension regions ER is in a range of approximately 20 nanometers to approximately 100 nanometers.  
However, this claim limitation is merely considered a change in the length of the extension regions ER in Ootani’s device.  The specific claimed length, absent any criticality, are only considered to be an obvious modification of the length of the extension regions ER in Ootani’s device, as the courts have held that changes in length without any criticality, are within the level of skill in the art.  According to the courts, a particular length is nothing more than one among numerous lengths that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed lengths, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed lengths in Ootani’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed lengths or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen length or upon another variable recited in a claim, the applicant must show that the chosen lengths are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2021/0202546) in view of Kitano (US 2022/0336504).

Regarding Claim 15, Liu (see, e.g., Figs. 5, 6, and Annotated Fig. 5), teaches an image sensor 100 (see, e.g., par. 0020), comprising:
a periphery region (see, e.g., Fig. 6, par. 0048); and
a pixel array 602, adjacent to the periphery region (see, e.g., Fig. 6), comprising:
a plurality of pixel sensors 102/104 each including a respective photodiode 508/506 of a plurality of photodiodes 508/506 (see, e.g., pars. 0020, 0044);
an isolation structure 510 between the plurality of photodiodes 508/506 (see, e.g., par. 0044);
an oxide layer in the isolation structure 510 and over the plurality of photodiodes 508/506 (see, e.g., par. 0026);
a grid structure 518 over the isolation structure 510 (see, e.g., par. 0044); and
a metal shielding structure 532 over the grid structure 518 and over the isolation structure 510 (see, e.g., par. 0047),
wherein
the metal shielding structure 532 includes extension regions ER adjacent to the grid structure 518 and over at least a portion of an area of the plurality of photodiodes 508/506 (see, e.g., pars. 0047).  
Liu is silent with respect to the claim limitations that the image sensor comprises a bonding pad region and a periphery region adjacent to the bonding pad region.
Kitano (see, e.g., Fig. 1), in similar image sensor devices to those of Liu, on the other hand, teaches that the image sensor comprises a pixel array unit 2A including a plurality of pixels 3 on a two-dimensional plane, a bonding pad region 2C and a periphery region 2B adjacent to the bonding pad region 2C.  In the pad region 2C, a plurality of electrode pads 4 is aligned along each side of the plane of the sensor chip 2.  The electrode pads 4 are used for electrically connecting the sensor chip 2 to an external device and a bias voltage application unit 5 and other circuit units are disposed in the peripheral region 2B to apply a bias voltage to each pixel of the plurality of pixels 3 disposed in the pixel array unit 2A (see, e.g., pars. 0051-0054).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Liu’s device, a bonding region and a periphery region adjacent to the bonding region, as taught by Kitano, to electrically connect the sensor chip to an external device and to apply a bias voltage to each pixel of the plurality of pixels disposed in the pixel array unit, as well as to have other circuit units disposed in the peripheral region.

Regarding Claim 19, Liu and Kitano teach all aspects of claim 15.  Liu (see, e.g., Figs. 5, 6 and Annotated Fig. 5), teaches that the plurality of pixel sensors 102/104 comprise:
one or more octagon-shaped pixel sensors 102; and

    PNG
    media_image2.png
    509
    796
    media_image2.png
    Greyscale
one or more square-shaped pixel sensors 104.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814